UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7104



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL L. MOORE, a/k/a Gadget,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00362-JCC)


Submitted: October 17, 2006                 Decided: October 23, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Moore, Appellant Pro Se. David Benjamin Joyce, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael L. Moore appeals the district court’s orders

denying his motion for reduction of sentence filed pursuant to 18

U.S.C.    §     3582(c)(2)    (2000)       and   subsequent      motion       for

reconsideration.       We    have    reviewed    the   record    and   find    no

reversible error.      Accordingly, we affirm the denial of Moore’s

motion for reduction of sentence for the reasons stated by the

district court.     See United States v. Moore, No. 1:97-cr-00362-JCC

(E.D. Va. June 1, 2006).        Moreover, the district court did not

abuse    its    discretion    when    it     denied    Moore’s    motion      for

reconsideration, and we affirm that order as well.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -